Order entered October 23, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00898-CR

                     MICHAEL EDWARD HARSSEMA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-80837-2018

                                         ORDER
      On October 19, 2018, official court reporter Sheri Vecera filed a request for extension of

time to file the reporter’s record on behalf of Kristen Kopp who is on medical leave. We

GRANT the request and ORDER the reporter’s record filed on or before November 26, 2018.


                                                    /s/   LANA MYERS
                                                          JUSTICE